Hill, J.
The principal witness for the State was Albert Calhoun, who was jointly indicted with the plaintiff in error and was an accomplice in the commission of the crime alleged. Under our law pne can not be convicted of crime on the evidence of an accomplice, unless that evidence is corroborated. Penal Code (1910), § 1017. From the evidence set out in the statement of facts it will be seen that the evidence of Albert Calhoun was corroborated. The verdict was supported by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


All the- Justices concur.